FILED
                                               United States Court of Appeals
                    UNITED STATES COURT OF APPEALS     Tenth Circuit

                           FOR THE TENTH CIRCUIT                     May 16, 2012

                                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court

RUSSELL W. CHAVEZ,

             Plaintiff-Appellant,                          No. 11-2203
                                              (D.C. No. 1:11-CV-00601-LFG-KBM)
v.                                                          (D. N.M.)

NAVAJO NATION TRIBAL COURTS;
NAVAJO NATION TRIBE; THOMAS
HOLGATE, District Court Judge, Navajo
Nation District Court; HERB YAZZIE,
Chief Justice Judge, Supreme Court of
Navajo Nation; E. SHIRLEY, Associate
Justice Judge, Supreme Court of Navajo
Nation; BEN SHELLY, JR., Navajo
Tribal President,

             Defendants-Appellees.


                            ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, PORFILIO, Senior Circuit Judge, and MURPHY,
Circuit Judge.




*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R App. P. 32.1 and 10th Cir. R. 32.1.
      Russell W. Chavez is a member of the Navajo Nation, a federally recognized

Indian Tribe. He filed in federal district court a pro se 42 U.S.C. § 1983 civil rights

complaint against the Navajo Nation and various Tribal officials. Defendants moved

to dismiss the case for failure to state a claim under Fed. R. Civ. P. 12(b)(6).

      The district court dismissed the case for lack of jurisdiction. The court held

that Mr. Chavez’s lawsuit against the Tribal officials could not be maintained in

federal court under §1983 because all of his challenges to the Tribal officials’ actions

relied on Tribal law. See Burrell v. Armijo, 456 F.3d 1159, 1174 (10th Cir. 2006)

(“A § 1983 action is unavailable for persons alleging deprivation of constitutional

rights under color of tribal law, as opposed to state law.” (internal quotation marks

omitted)); see also Polk Cnty. v. Dodson, 454 U.S. 312, 315 (1981) (observing that

acting under color of state law is “a jurisdictional requisite for a § 1983 action”).

Turning to the Tribe, the court held--after noting that Mr. Chavez failed to even

address the Navajo Nation’s sovereignty--that Congress had not authorized suit

“against tribal entities pursuant to 42 U.S.C. § 1983.” R. at 631. See Nanomantube

v. Kickapoo Tribe in Kan., 631 F.3d 1150, 1152 (10th Cir. 2011) (“[A]n Indian tribe

is not subject to suit in a federal or state court unless the tribe’s sovereign immunity

has been either abrogated by Congress or waived by the tribe.”); E.F.W. v.

St. Stephen’s Indian High Sch., 264 F.3d 1297, 1302-03 (10th Cir. 2001) (observing

that tribal sovereign immunity “is a matter of subject matter jurisdiction”).

Mr. Chavez appeals.


                                          -2-
      Our jurisdiction arises under 28 U.S.C. § 1291. We review the district court’s

dismissal de novo. Nanomantube, 631 F.3d at 1151. In so doing, we afford all of

Mr. Chavez’s pro se filings “a solicitous construction.” Van Deelen v. Johnson,

497 F.3d 1151, 1153 n.1 (10th Cir. 2007).

      We have undertaken a thorough review of the parties’ briefs, the record, and

the applicable law and conclude that Mr. Chavez has not identified any reversible

error in this case. We therefore AFFIRM the judgment of the district court for

substantially the same reasons stated by the magistrate judge (sitting by the consent

of the parties) in his September 14, 2011, memorandum opinion and order.


                                               Entered for the Court


                                               Mary Beck Briscoe
                                               Chief Judge




                                         -3-